
	

113 SRES 156 ATS: Expressing the sense of the Senate on the 10-year anniversary of NATO Allied Command Transformation.
U.S. Senate
2013-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 156
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2013
			Mr. Warner submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		
			July 24, 2013
			 Reported by Mr.
			 Menendez, with an amendment and an amendment to the
			 preamble
		
		
			July 31, 2013
			Considered, amended, and agreed to with an amended
			 preamble
		
		RESOLUTION
		Expressing the sense of the Senate on the
		  10-year anniversary of NATO Allied Command Transformation.
	
	
		Whereas, on June 19, 2003, NATO’s Allied
			 Command Transformation (ACT), was formally established to increase military
			 effectiveness and prepare the Alliance for future security challenges;
		Whereas, on June 19, 2013, the North
			 Atlantic Treaty Organization (NATO) will celebrate the 10-year anniversary of
			 the establishment of NATO ACT;
		Whereas
			 the security of the United States and its NATO allies have been enhanced by the
			 establishment and continued work of NATO ACT;
		Whereas
			 for the past 10 years, ACT has been leading NATO's military transformation, and
			 providing relevant and timely support to NATO operations, while developing
			 partnerships around the globe to adapt to the changing global security
			 environment;
		Whereas
			 ACT is the only NATO headquarters in the United States, and the only permanent
			 NATO headquarters outside of Europe;
		Whereas
			 ACT provides state of the art education, training, and application of best
			 practices and lessons learned from past operations, and equips Alliance troops
			 with the tools they need to win today’s wars;
		Whereas
			 ACT improves NATO’s defense planning and develops compatible equipment and
			 common standards necessary to keep Alliance capabilities aligned;
		Whereas
			 NATO ACT has been integral to a NATO mission of promoting a Europe that is
			 whole, undivided, free, and at peace;
		Whereas
			 NATO ACT strengthened the ability of NATO to perform a full range of missions
			 throughout the world;
		Whereas
			 NATO ACT has provided crucial support and participation in the NATO
			 International Security Assistance Force in Afghanistan, as NATO endeavors to
			 help the people of Afghanistan create the conditions necessary for security and
			 successful development and reconstruction;
		Whereas
			 ACT employs personnel from 26 of the 28 NATO member nations and six of the 41
			 NATO Partner nations and contributes more than $100,000,000 annually to the
			 local economy;
		Whereas
			 NATO has been the cornerstone of transatlantic security cooperation and an
			 enduring instrument for promoting stability in Europe and throughout the world
			 for over 60 years, representing the vital transatlantic bond of solidarity
			 between the United States and Europe, as NATO nations share similar values and
			 interests and are committed to the maintenance of democratic principles;
		Whereas
			 the Chicago Summit Communique affirms that all NATO members are
			 determined that NATO will continue to play its unique and essential role in
			 ensuring our common defense and security and that NATO continues
			 to be effective in a changing world, against new threats, with new capabilities
			 and new partners;
		Whereas
			 through the Alliance, the United States and Europe are effective and steadfast
			 partners in security, and ACT is well positioned to contribute to the strength
			 of the Alliance on both continents;
		Whereas
			 NATO ACT has done much to help NATO meet the global challenges of the 21st
			 century, including the threat of terrorism, the spread of weapons of mass
			 destruction, instability caused by failed states, and threats to global energy
			 security; and
		Whereas
			 the 10th anniversary of NATO ACT is an opportunity to enhance and more deeply
			 entrench those principles, which continue to bind the alliance together and
			 guide our efforts today: Now, therefore, be it
		
	
		That the Senate—
			(1)celebrates the 10th anniversary of the
			 establishment of NATO Allied Command Transformation (NATO ACT);
			(2)recognizes NATO ACT’s leading role in
			 transforming Alliance forces and capabilities, using new concepts such as the
			 NATO Response Force and new doctrines in order to improve the Alliance’s
			 military effectiveness;
			(3)expresses appreciation for the continuing
			 and close partnership between the United States Government and NATO to
			 transform the Alliance;
			(4)remembers the 64 years NATO has served to
			 ensure peace, security, and stability in Europe throughout the world, and urges
			 the United States Government to continue to seek new ways to deepen and expand
			 its important relationships with NATO;
			(5)recognizes the service of the brave men and
			 women who have served to safeguard the freedom and security of the United
			 States and the whole of the transatlantic alliance;
			(6)honors the sacrifices of United States
			 personnel, allies of the North Atlantic Treaty Organization, and partners in
			 Afghanistan;
			(7)recognizes the outstanding partnership
			 between the local community in Norfolk, Virginia and NATO personnel assigned to
			 ACT;
			(8)reaffirms that NATO, through the new
			 Strategic Concept, is committed to helping the Alliance adapt and prepare for
			 the complex and demanding future security;
			(9)urges all NATO members to take concrete
			 steps to implement the Strategic Concept and to utilize the taskings from the
			 2012 NATO summit in Chicago, Illinois, to address current NATO operations,
			 future capabilities and burden-sharing issues, and strengthen the relationship
			 between NATO and partners around the world;
			(10)calls upon the President to use the
			 momentum of the occasion of the 10th anniversary of NATO ACT—
				(A)to engage each of the member states of the
			 North Atlantic Treaty Organization in a dialogue about the long-term health of
			 the Alliance, and strongly encourage each of the member states to make a
			 serious effort to protect defense budgets from further reductions, better
			 allocate and coordinate the resources presently available, and recommit to
			 spending at least 2 percent of gross domestic product (GDP) on defense;
			 and
				(B)to examine and report to Congress on
			 recommendations that will lead to a stronger Alliance in terms of military
			 capability and readiness across the 28 member states, with particular focus on
			 the smaller member states; and
				(11)conveys appreciation for the steadfast
			 partnership between NATO and the United States.
			
